Breese, J. The only question presented by this record is, as to the decision of the court in sustaining the plaintiff’s demurrer to the defendant's fourth plea. And that depends upon the construction to be placed on the agreement set out in that plea. It is contended by the plaintiff in error, that by the terms of the agreement, the grain raised upon the land was to be his not absolutely, but as security for the purchase money of the land, and that he was the party to deliver it at Somonauk Station. We do not so understand the contract. This portion of it is as follows : “ And the party of the first part (who is the plaintiff in error) agrees with the party of the second part (the defendant in error) that the grain, or so much thereof as to satisfy the said payment or payments as they may become due, shall be delivered at Somonauk Station, and the party of the second part (the defendant in error) shall have the current price of that place indorsed on the within contract on delivery of the grain.” Language could not be plainer to indicate the party who was to deliver the grain. That party was to have the current price of that place indorsed on the contract on delivery of the grain, and he is described as the party of the second part, the defendant in error. It is too plain for disputation. The interference of the plaintiff with the grain, by taking it into his possession, was unauthorized. The defendant was the party to deliver the grain and to procure the indorsement of the price, at that station, to be placed on the contract, by which the payments were to be adjusted. The demurrer to the plea was properly sustained, and the judgment must be affirmed. Jvdgment affirmed.